Snydee, Judge,
announced the opinion of the Court:
A sufficient statement of the character and objects of this suit may be found in the report of same in 8 W. Va. Keport *22218, when it was beiore this Court oil a former appeal. After the cause was remanded to the circuit court of Kanawha county that court referred it to a commissioner for certain accounts which were taken and a report thereof made and returned. The present appellants and others filed exceptions to said report and the court on the 13th day of July, 1881, entered the decree now appealed from which is as follows:
“ This cause came on to-day to be heard upon the papers heretofore read and proceedings had therein, and upon the report of Peter Fontaine fled in this cause December 12, 1878, and upon the exceptions taken to said report by the heirs of D. II. Kline, deceased, and the guardian ad litem of the infant heirs of D, II. Kline, deceased, and upon the exceptions of TI. W. Reynolds, Truax, Baldwin & Co., and James M. Laidley respectively, to said report, and was argued by counsel. Upon consideration whereof, it is adjudged, ordered and decreed that the exceptions taken to said report as to the claims of A. M. Smith, Grief Miller and Fitzhugh, Hedrick and Laidley, commissioners, be and each of them is sustained, and each of said claims is disallowed and rejected. It is further adjudged, ordered and decreed that the said exceptions to said report of H. W. Reynolds, Truax, Baldwin & Co., and James M. Laidley be and they are each overruled, and the said claims of H. W. Reynolds and Truax, Baldwin & Co., are disallowed and rejected.”
This decree shows on its face that it does not adjudicate the principles of the entire cause nor is it otherwise such a decree as can be appealed from to this Court. The record here shows no other decree in the cause, but it does show that a number of claims other than those of the appellants were reported by the commissioner, and as those claims were in no manner considered or passed upon by the court, and the commissioner’s report not having been confirmed, the appeal must be dismissed as prematurely and improvidently awarded with costs to the appellees against the appellants.
The Other Judges CoNcurred.
Appeal Dismissed.